

115 S2222 IS: To amend the Internal Revenue Code of 1986 to allow for distributions from 529 accounts for expenses associated with registered apprenticeship programs.
U.S. Senate
2017-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2222IN THE SENATE OF THE UNITED STATESDecember 12, 2017Mr. Daines (for himself, Mr. Booker, Ms. Murkowski, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to allow for distributions from 529 accounts for
			 expenses associated with registered apprenticeship programs.
	
		1.Distributions from 529s for registered apprenticeship programs
 (a)In generalSection 529(e)(3) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (C)Certain expenses associated with registered apprenticeship programsThe term qualified higher education expenses shall include books, supplies, and equipment required for the enrollment or attendance of a designated beneficiary in an apprenticeship program registered and certified with the Secretary of Labor under section 1 of the National Apprenticeship Act (29 U.S.C. 50)..
 (b)Effective dateThe amendment made by this section shall apply to contributions made and distributions paid after December 31, 2017.